The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 12, 2014

                                       No. 04-14-00646-CR

                                   Sonny James HERNANDEZ,
                                            Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                    From the 81st Judicial District Court, Frio County, Texas
                              Trial Court No. 13-07-00115-CRF
                           Honorable Stella Saxon, Judge Presiding

                                          ORDER
        The court reporter responsible for preparing the final portion of the reporter’s record has
filed a notification of late record stating that the record has not been filed because appellant has
failed to pay or make arrangements to pay the reporter’s fee for preparing the record and
appellant is not entitled to appeal without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the reporter’s fee has been paid or arrangements
have been made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the
reporter’s fee. If appellant fails to respond within the time provided, appellant’s brief will be due
within thirty (30) days from the date of this order, and the court will consider only those issues or
points raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R.
APP. P. 37.3(c).

                                                       _________________________________
                                                       Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2014.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court